Citation Nr: 1820738	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  10-38 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for synovial and clear cell sarcoma of tendons and aponeuroses.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Air Force from January 1950 to November 1953, from April 1954 to December 1957, and from February 1958 to June 1972. He served in the Korean Conflict, and the Vietnam War, and was awarded multiple medals and decorations.

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. Jurisdiction is now with the RO in Louisville, Kentucky.

The issues on appeal initially came before the Board in May 2017, when the Board remanded the case for a Travel Board hearing, consistent with the Veteran's request in his appeal. A hearing was scheduled, but in August 2017, the Veteran withdrew his hearing request. 

The issue was remanded in August 2017 for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

A diagnosis or residuals of synovial and clear cell sarcoma of tendons and aponeuroses has not been established at any time during the appeal period.


CONCLUSION OF LAW

The criteria for service connection for synovial and clear cell sarcoma of tendons and aponeuroses have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The matter was Remanded in August 2017 for the purpose of affording the Veteran a VA examination and obtaining a medical opinion with respect to that examination.  The Veteran failed to report for December 4, 2017 and December 14, 2017 VA examinations. While it was noted that the Veteran missed the December 4, 2017 VA examination due to a family members medical issues, the Veteran was rescheduled for a December 14, 2017 VA examination; however, he failed to report and has yet to provide good cause for missing the examination.  He was advised of this negative development in a supplemental statement of the case and that decision would be made on his appeal based on the evidence of record.  Accordingly, 
the Board finds that there was substantial compliance with the 2017 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

Since the 2017 Remand, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C. § 1110; 38 C.F.R. § 3.303 (a). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran asserts that he has a diagnosis of synovial and clear cell sarcoma of tendons and aponeuroses and that this disability was caused by his active service, to include exposure to herbicide agents, to include Agent Orange. Service treatment records and service personnel records shows that he served in the Republic of Vietnam, which triggers the presumption of exposure to herbicide agents.  See 38 C.F.R. § 3.307(a).  Exposure to herbicide agents creates a presumption of service connection for several disabilities such as malignant synovioma (a soft-tissue sarcoma). See Note 1, 38 C.F.R. § 3.309(e). 

In any event, the claim turns on whether the Veteran has a current disability; that is whether he has had synovial and clear cell sarcoma of tendons and aponeuroses at any time during the pendency of the claim. McClain v. Nicholson, 21 Vet. App. 319 (2007).

A review of the Veteran's service treatment records shows no reports or diagnosis synovial and clear cell sarcoma of tendons and aponeuroses. 

Post service, a November 1985 VA examination report of the shoulder did not indicate any VA reports, diagnosis, or residuals of synovial and clear cell sarcoma of tendons and aponeuroses.  An October 2002 VA treatment report shows that the Veteran reported that in 1980 he had a melanoma removed from left shoulder. An October 2008 VA examination report of the shoulder made no reports or references for synovial and clear cell sarcoma of tendons and aponeuroses. A March 2009 VA examination report showed that the examiner remarked that in 1983, a tumor was found on the Veteran's left shoulder diagnosed as synovial sarcoma and surgically removed. The examiner reported that the synovial sarcoma never recurred after surgical removal.

In all claims for service connection, the threshold requirement is evidence of a currently diagnosed disability. Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000). The record shows that the Veteran was diagnosed with a synovial sarcoma that never recurred after surgical removal in the early 1980's, which is more than 25 years prior the Veteran filing his claim. It remains unclear as to whether the synovial sarcoma would have been considered to be a malignant synovioma.  Moreover, there is no objective diagnosis or treatments that show any residuals from the synovial sarcoma since the early 1980's. A review of VA examination reports also shows that the there are no objective findings of current residual or diagnosis of synovial sarcoma. 

In the absence of a diagnosis of malignant synovioma, synovial sarcoma, or any chronic residuals related thereto, the Board finds that service connection is not warranted. Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability. In the absence of proof of a present disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

The only evidence in support of the Veteran's claim is his own contention that he has a current diagnosis of the condition. There is no indication that the Veteran possesses the requisite medical knowledge or education to render a probative opinion the diagnosis of synovial sarcoma. Layno v. Brown, 6 Vet. App. 465 (1994). Consequently, his statements regarding synovial sarcoma are insufficient to establish a current diagnosis. The Board notes that under certain circumstances lay statements may serve to support a claim for service connection by supporting the occurrence of lay observable events or the presence of disability, or symptoms of disability, susceptible of lay observation. Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007). However, the Board finds no basis for concluding that the Veteran is competent to establish the etiology of synovial sarcoma in the absence of specialized training and his statements are not competent.

The Board has considered all of the evidence of record, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits. The Board finds the preponderance of the evidence is against the claim and the claim must be denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2017).


ORDER

Entitlement to service connection for synovial and clear cell sarcoma of tendons and aponeuroses is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


